Citation Nr: 1719692	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-16 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left upper extremity nerve disability, claimed as secondary to a service-connected left shoulder disability.

2.  Entitlement to service connection for a neck disability, claimed as secondary to a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran with honorable active duty service from September 1974 to October 1978, and additional service from November 1978 to January 1981 that was determined to be dishonorable (and not qualifying for VA benefits).  (Character of discharge is not at issue in this appeal.)  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 0 percent rating for a left shoulder muscular strain, and denied service connection for left arm nerve disability and a neck condition.  In a June 2011 VA Form 9, the Veteran requested a hearing before the Board; in June 2012, he withdrew his hearing request in writing, via his representative.  In January 2014 and October 2014 these matters were remanded for additional development.

An April 2014 rating decision awarded a 10 percent rating for left shoulder muscular strain.  The October 2014 Board decision denied a further increase in the rating for the left shoulder disability, and that issue is no longer before the Board.

The issue of service connection for a neck disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is further action is required.


FINDING OF FACT

A left upper extremity nerve disability was not manifested in service or for many years thereafter, and the currently diagnosed left carpal tunnel syndrome is not shown to be etiologically related directly to the Veteran's honorable service, or to have been caused or aggravated by his service-connected left shoulder disability.





CONCLUSION OF LAW

Service connection for a left upper extremity nerve disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000(VCAA)

The VA's duty to notify was satisfied by a letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and postservice treatment records have been secured for the record  However, given the posture of the current record (regarding the earliest manifestation of the claimed nerve disability), and with consideration of the Veteran's reports, the Board finds that the illegible records do not contain pertinent information in the matter at hand (and do not require development to seek enhancement with respect to this matter).  The Veteran was afforded VA examinations in September 2009, January 2014, and May 2015 (with an August 2015 addendum opinion).  The examinations and opinions were by medical professionals (competent to provide them), reflect familiarity with the factual record and consideration of the Veteran's self-reports, and include rationale for the conclusions reached that cite to factual data.  The Board finds them cumulatively adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The Board also finds that there has been substantial compliance with the Board's remand directives (to secure updated clinical records, and obtain an addendum opinion concerning aggravation).  See Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist the claimant is met.




Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  To substantiate a claim of secondary service connection there must be evidence of (i) a current chronic disability for which service connection is sought; (ii) an already service-connected disability; and (iii) that the already service-connected disability (a) caused or (b) aggravated the disability for which service connection is sought.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran contends that he has a left upper extremity nerve disability which is secondary to his service connected left shoulder muscular strain.

The Veteran's (legible) STRs do not show a diagnosis of a left arm nerve disability.  A 1976 (month illegible) treatment record notes that the Veteran was seen for left shoulder pain.  An August 1977 left upper extremity nerve conduction study and EMG were interpreted as normal for motor and sensory branches.  An April 1978 treatment record notes that the Veteran had left shoulder pain with full range of motion.  On January 1979 (during non-qualifying service) medical examination there was no mention of left arm nerve disability.  

A left shoulder nerve disability was not noted on June 2005 VA examination.

An August 2005 rating decision awarded the Veteran service connection for left shoulder muscular strain.

White City VAMC records include an October 2005 notation of intermittent pain in the left trapezius area and neck, without overt radicular symptoms.  In April 2006 the Veteran reported some numbness in the tips of his right hand fingers.  In September 2006 it was noted that the Veteran had been working on a fan belt the previous month, and thereafter felt neck and left shoulder pain.  He reported he had felt hand numbness for years.  Testing for carpal tunnel was noted to be negative.  Left carpal tunnel syndrome was found on electrodiagnostic studies, and diagnosed in January 2007.

On September 2009 VA examination the Veteran reported that his chief complaint was numbness in his left hand with pain in his neck, and upper and lower arm on the left.  The examiner reviewed the Veteran's service treatment records, citing an August 1977 consultation sheet noting complaints of left deltoid pain, and a 1978 medical history form noting the Veteran reported he was in good health.  The examiner concluded that it would be speculation to attribute the Veteran's left arm problems directly to the left shoulder problems evaluated and treated in service.

A January 2014 examiner noted that the Veteran had a negative EMG during service, and that his discharge exam noted pain with movement of the left shoulder, without any neurological findings.  The examiner opined that there was no evidence of radiculopathy and that the Veteran's service-connected [left shoulder] condition would not cause left carpal tunnel disability.  The examiner also opined that the Veteran's nerve condition was not worsened beyond the natural progression by his service connected left shoulder disability.  (Although the examiner stated that he could not provide the opinion without resort to speculation, reading the opinion as a whole, as is required, it is clear that the examiner provided a negative nexus opinion.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012)).

On May 2015 VA peripheral nerves conditions examination, mild carpel tunnel was diagnosed.  In an August 2015 addendum opinion the examiner explained that carpal tunnel was caused by tightness and compression in the carpal tunnel and, citing to the anatomy involved, concluded that it was less likely than not that the Veteran's left upper nerve disability was caused or aggravated by his service connected left shoulder disability (i.e., carpel tunnel syndrome is caused by physiological changes in the wrist which would not be affected by the shoulder).

It is not in dispute that the Veteran has a left upper extremity nerve disability diagnosed as carpal tunnel (it is the only left upper extremity nerve disability currently diagnosed).  As such disability is not shown to have been manifest in service or clinically demonstrated prior to January 2007 (and the Veteran does not allege otherwise), direct service connection for the disability (on the basis that it was incurred or aggravated in service) is not warranted.  

The theory of entitlement presented in this case is primarily one of secondary service connection, i.e,., that the left carpal tunnel was caused or aggravated by the Veteran's service-connected left shoulder muscular strain.  Whether or not a neurological disability of the wrist was caused or aggravated by a left shoulder muscle disability is a complex medical question.  It is beyond the realm of common knowledge and incapable of resolution by lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The only competent (medical) evidence of record in this matter, found in the opinions of VA examiners, is against the Veteran's claim.  The Board finds particularly probative in this matter the August 2015 addendum to the May 2015 VA examination report.  In concluding that the Veteran's left carpal tunnel was not caused or aggravated by his left shoulder muscular strain, the provider expressed familiarity with the entire factual record, and noted the clinical data that support the conclusion (in essence that carpal tunnel is caused by tightness and compression in the carpal tunnel and that the left shoulder disability is an unrelated physiological process).  There is no competent evidence to the contrary, and the Board finds the opinion persuasive.  

The Veteran's own opinion that his left carpel tunnel syndrome is secondary to his service connected left shoulder disability is not competent evidence.  As was indicated above, the matter of a nexus between carpal tunnel syndrome and a shoulder muscular strain is a medical question.  The Veteran is a layperson, and does not cite to supporting medical opinion or medical literature.

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim, and that the appeal in this matter must be denied.   


ORDER

Service connection for a left upper extremity nerve disability (carpal tunnel syndrome), to include as secondary to a service-connected left shoulder disability is denied.


REMAND

Regarding the  claim of a neck disability, the Board finds it necessary to remand the matter for further development once again.  The Veteran contends, in part, that the neck disability arose in service.  See Physical Therapy Consult September 2006 (The Veteran stated that his neck condition began in 1976 but had been a lot worse since he had worked on his motor home about a month before the appointment).  Although some STRs are legible, many are not, due to poor quality.  The record is not clear whether the microfiche (from which the records were copied/entered into the record) were damaged or whether any attempt was made to secure legible copies of those records incapable of currently being read, even with electronic enhancement (enlargement).  In light of the Veteran's allegations of onset (and evaluation) of neck complaints in service, a remand to conclusively establish whether more legible copies of the records may be obtained is necessary.  
Furthermore, the August 2015 addendum opinion is conclusory in indicating that the Veteran's neck disability was not caused or aggravated by his service connected left shoulder disability.  The provider states that arthritis is due to aging, but does not explain why that is so (does not point to clinical findings or cite to medical literature that support the conclusion), and does not explain why a chronic shoulder muscular strain would not impact on, e.g., neck movement/neck muscles, and contribute to cause or aggravate the neck disability.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to secure for the record legible copies of those of the Veteran's STRs copied in the digital record from microfiche that are now incapable of being read.  Efforts to obtain such legible records must continue until they are secured or the AOJ determines that such is not possible (as the original no longer exist or exist but are incapable of enhancement), in which case it must be so certified for the record, with explanation.   

2.  Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to an orthopedist for review and an advisory medical opinion (that is supported by adequate rationale).  [If further examination of the Veteran is deemed necessary for the opinion sought, such should be arranged.]  Based on review of the record, to include this remand (and examination  of the Veteran if such is deemed necessary), the consulting examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each neck disability found (or shown by the record during the pendency of the instant claim), to include degenerative arthritis.

(b)  Please identify the likely etiology for each neck disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that any neck disability is related directly to (was incurred or aggravated in) the Veteran's service?  

(c)  If the response to (b) is no, is it at least as likely as not that the diagnosed neck disability was caused or aggravated (please cite to clinical findings and/or medical literature that support the conclusion reached) by the Veteran's service connected left shoulder disability?  

(d)  If a diagnosed neck disability is determined to have been neither incurred in service nor caused or aggravated by the left shoulder disability, please identify the etiology for the neck disability considered more likely.

The examiner must include rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


